Petition for Writ of Mandamus Denied and Memorandum Opinion filed January
26, 2012.




                                        In The
                      Fourteenth Court of Appeals
                                   NO. 14-12-00044-CV


           IN RE EFREM D. SEWELL AND MILO SHEPARD, Relators

                            ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                                 151st District Court
                                Harris County, Texas
                          Trial Court Cause No. 2011-37278

                       MEMORANDUM OPINION

      On January 18, 2012, relators Efrem D. Sewell and Milo Shepard filed a petition
for writ of mandamus in this court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R.
App. P. 52. In the petition, relators ask this court to compel the Honorable Mike
Engelhart, presiding judge of the 151st District Court of Harris County to dissolve a
temporary injunction entered November 2, 2011.

      This original proceeding arises from a lawsuit between Hardriders, Inc., a
motorcycle club, and two of its members, Efrem Sewell and Milo Shepard. Hardriders,
Inc. filed suit against relators seeking an injunction to prevent relators from forming a
separate motorcycle club using the Hardriders name.         Hardriders, Inc. obtained a
temporary injunction ordering relators to “immediately cease and desist from pursuing
the completion and approval of the trademark application[.]” Relators were further
ordered to “immediately turnover all account passwords, access codes, and all other
information necessary for the use, control, and access to the website domain
www.hardridersmc.com, and cease and desist from disabling, altering, cancelling, or in
any way encumbering Plaintiff Hardriders, Inc.’s use, control, access, or further
enjoyment to the website.” Trial is set for June 18, 2012.

       To be entitled to the extraordinary relief of a writ of mandamus, relators must
show that the trial court clearly abused its discretion and they have no adequate remedy
by appeal. In re Team Rocket, L.P., 256 S.W.3d 257, 259 (Tex. 2008) (orig. proceeding).
Mandamus may not be used as a form of interlocutory appeal. N.H. Helicopters, Inc. v.
Brown, 841 S.W.2d 424, 425 (Tex. App.—Dallas 1992, orig. proceeding).              Section
51.014(a)(4) specifically provides for an interlocutory appeal from an order granting a
temporary injunction. Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(4).                 An
interlocutory appeal provides an adequate remedy. See In re Henry, 274 S.W.3d 185,
189 n. 2 (Tex. App.—Houston [1st Dist.] 2008, orig. proceeding).

       Because relators can appeal the temporary injunction, they have an adequate
remedy by appeal, and have not established their entitlement to the extraordinary relief of
a writ of mandamus. Accordingly, we deny relators’ petition for writ of mandamus and
also deny relator’s related motion for temporary relief.


                                                 PER CURIAM



Panel consists of Chief Justice Hedges and Justices Seymore and Boyce.




                                             2